Citation Nr: 1732792	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for vesicular eczema of the feet (formerly diagnosed as bilateral tinea pedis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Board issued a decision granting the Veteran a 50 percent rating prior to April 30, 2015 for bilateral plantar fasciitis, and denying a rating in excess of 50 percent for this disability.  Only the Veteran's claim for a compensable rating for his bilateral foot rash disability remains in appellate status.  

The May 2017 Board decision noted that the Veteran's claim for a compensable evaluation for his bilateral foot rash was stayed due to the VA appealing Johnson v. McDonald, 27 Vet. App. 497 (2016), to the United States Court of Appeals for the Federal Circuit (CAFC).  On July 14, 2017 the CAFC reversed Johnson, and the Veteran's bilateral foot rash claim is now ready for Board review.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).


FINDING OF FACT

The Veteran's eczema of the feet does not involve 5 percent or more of his entire body or 5 percent or more of the exposed areas affected, and he has not required systemic therapy to treat his condition.


CONCLUSION OF LAW

The criteria for a compensable evaluation for vesicular eczema of the feet have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for a skin rash disability of the feet.  As explained below the Board finds that the Veteran is not entitled to an increased rating for this disability.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board remanded the appeal in January 2015 to obtain additional VA treatment records.  The additional VA treatment records were obtained.  There has been substantial compliance with the January 2015 Board remand decision.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that his service-connected tinea pedis warrants a compensable rating.  A December 2010 rating decision granted the Veteran service connection and a noncompensable rating, effective from December 11, 2010.  The Veteran's claim for an increased rating was received in December 2011.    

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area, tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

Under Diagnostic Code 7806, a 0 percent rating is assigned when less than 5 percent of the entire body or exposed area is affected, and no more than topical therapy was required during the last 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or exposed area is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required in the last 12-month period.  38 C.F.R. §  4.118, Diagnostic Code 7806.

At a March 2012 VA examination, the Veteran reported that he was diagnosed with tinea pedis in service.  It would flare up from time to time if medication was not used.  He stated that he had used topical medicine every day for years.  He reported that he had had no flare-ups since using the medication continuously.  The Veteran was treated with a topical medication on a constant basis.  The examiner noted that the Veteran's skin condition did not impact his ability to work.  Examination of the Veteran's feet revealed no tinea pedis and no residuals of tinea pedis.

A January 2014 VA dermatology note shows that the Veteran reported getting blisters on his feet and occasionally hands, followed by extreme itching and/or peeling of the skin.  Examination revealed numerous healing vesicles with some postinflammatory hyperpigmentation.  No active vesiculation was seen on examination.  The assessment was dyshidrotic eczema.  

On VA examination in April 2015, the Veteran reported that his skin condition on his feet had gotten worse.  He had scaliness and blistering type lesions over the bottom of both feet and up the sides of the feet.  The Veteran reported that it would flare up if he did not use medication on it.  He said that the cream worked somewhat, but never cured it.  He said that even with using the cream daily it was not fully controlled.  Inspection of the Veteran's feet revealed that he had numerous healing vesicles with some postinflammatory hyperpigmentation.  No active vesiculation was seen.  The assessment was dyshidrotic eczema.  The examiner reported that the Veteran's eczema covered less than five percent of the Veteran' total body area and none of the skin disability was in any exposed area.  The Veteran was treated with a topical medication on a constant basis.

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's foot rash disability.  There is no medical evidence to indicate that the Veteran's skin rash disability of the feet affects at least 5 percent of his total body area or his total exposed body area.  The March 2012 examination revealed no skin rash and the April 2015 VA examiner clearly indicated that it affected 0 percent of the exposed area and less than 5 percent of the full body surface, which is insufficient for a compensable rating.  There is also no indication that the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for his foot rash disability.  Accordingly the criteria for a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 have not been met.

The Board also finds that the Veteran has not met the criteria for a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The record does not indicate that the Veteran's skin rash disability has resulted in unstable or painful scars, the criteria for a 10 percent rating.  The Board recognizes that the medical records contain many complaints of foot pain, but such has been attributed to the Veteran's service-connected plantar fasciitis.  

In sum, there is no basis for assignment of a compensable rating for the Veteran's rash disability of the feet under any applicable diagnostic code at any time during the period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching the conclusion above, the Board has again considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a compensable evaluation for vesicular eczema of the feet (formerly diagnosed as bilateral tinea pedis) is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


